Title: To George Washington from Samuel Hanson of Samuel, 10 December 1789
From: Hanson, Samuel (of Samuel)
To: Washington, George


          
            Sir
            Alexandria, 10th Decr, 1789.
          
          Your favour of this date is just received.
          I am sincerely distressed at having given you one moment’s uneasiness, and truly repent the occasion of it. I am ashamed at having subjected you to the trouble of so full & particular a Communication of your sentiments upon a subject, which I had as little right, as intention, to explore. In apology, I can only say that I had not the most remote wish, or expectation, of obtaining any promise in my favour. This I knew to be as impossible as it was improper. The object of my Address was to discover

whether there were any circumstances respecting my character which would induce you either, in a private Capacity, to withhold your testimony in it’s support, or, in a publick one, determine you to suppress my Suit, as inadmissible. It is true I was conscious that, if there had ever been any imputation upon me, either as a Man or a Citizen, it had never come to my Knowledge. I knew, too, that, with regard to charges of this kind, the Party interested is not usually kept long in ignorance. But the case was possible. I was anxious, therefore, to discover whether my Character appeared as irreproachable in your Eyes as it did in my own, and as, I trusted, it was in reality. Peculiarly situated with respect to the School, I found that, if there was no prospect of Success from my application, it was important to me to know it. I was, therefore, desirous of Knowing whether You had determined against me; without any design of discovering whether I might reckon upon your patronage and Support. Merely to know that you had not determined to reject my Suit, could not, I conceived, be construed into a promise of Encouragement[.] Between the State of not being absolutely rejected, and that of certain Success, there appeared to me so vast a difference, that, from the former in favour of the latter, no conclusion, or even Argument, could be drawn. But I am, now Sir, sensible the distinction was improper, and am extremely sorry it was attempted to be made.
          Begging you to excuse this, last, trouble upon the Subject, I remain, with perfect respect & Esteem, Sir your much obliged & most obedient Servant
          
            S. Hanson of Saml
          
        